DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘sensor system’ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20 and 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim(s) 20 and 27 each depend on canceled claim(s) (19 and 24) and thereby the scope of the claim(s) is wholly unclear.  The terms in claim(s) 20 and 27 thereby also lack antecedent basis in their entirety.  Examiner has provided citations to the features as best understood in light of the specification of this application, but the patentability of claim(s) 20 and 27 over any prior art can only be determined once the issue of dependency is resolved. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2, 5-8, 11-13, 15, 20-21, 23, 27, and 30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites 
1. (Original) A monitoring system for detecting improvement to strength and range of motion for a portion of a body, the monitoring system comprising:
a sensor system wearable on or around a portion of an individual's body and configured to obtain measurements for a plurality of parameters of the body portion over a period of time, the plurality of parameters including a performance of body portion in one or more exercises provided as part of an adaptive care plan and one or more of a surface skin temperature, an orientation of the body portion, an acceleration of the body portion, and a color of a surface of the body portion;
a processor communicatively coupled to the sensor system;
and a non-transitory computer-readable medium with instructions stored thereon, wherein the instructions, when executed by the processor, cause the processor to perform a method comprising:
receiving the measurements for the plurality of parameters, extracting a pattern from the measurements, 
wherein the pattern comprises a range of motion of the body portion, comparing the pattern to a template or baseline pattern, 
determining a change in the range of motion of the body portion based on the comparison of the pattern with the baseline pattern, 
receiving one or more user inputs specifying patient reported inputs,
comparing the one or more user inputs to one or more baseline user inputs, 
determining a change in the one or more user inputs relative to the one or more baseline user inputs, 
calculating an overall score based on the change in the range of motion and the change in the one or more user inputs, 
and generating an alert output when the overall score exceeds a predefined threshold. 

The recitation of a system comprising a wearable sensor system and a processor which receives measurements, extracts a pattern, determines a range of motion, receives user inputs, calculates a score, and generates an output when a score exceeds a threshold encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering) and generic computer elements (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘extracting’ a pattern, ‘comparing’ the pattern, ‘determining’ a change in a range of motion, ‘comparing’ user inputs, and ‘calculating’ a score encompasses a clinician (mentally) reviewing patient movement data and inputted data to then (mentally) compare and score the combined data to assess the patient’s mobility. If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity and otherwise generic computer elements, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly,  the claim recites an abstract idea under the first part of step 2A of the Mayo framework as set forth in the 2019 PEG.
The judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering a wearable sensor system and a nominal alert output — and otherwise generic computer elements without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  Dependent claim(s) 2, 8, 11-12, 15, and 27 set forth limitations in a substantially similar manner as their respective independent claims from which they depend and thereby encounter the same issues mutatis mutandis as the independent claims.  Dependent claim(s) 5-7, 13, 20-21, 23, and 30 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.   Accordingly, the identified are not integrated into a practical application under the second part of step 2A of the Mayo framework. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering and nominal output/display) and otherwise generic computing elements cannot amount to significantly more than an abstract idea.  For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering and feedback/output/display, MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 

Accordingly, the extrasolutionary activity of generic ‘performance’ measurement, receiving of user ‘inputs’, and generating ‘alerts’ per se, as presently limited, cannot provide an inventive concept.  The remaining additional elements of otherwise generic computer elements (processor, memory) also cannot provide an inventive concept.  The claims are not patent eligible.
Examiner notes by contrast, claim(s) 10, 14, 24, 28, and 43 are eligible under § 101 as such claim(s) do encompass practical integrations of the additional elements under part one of step 2A of the Mayo framework of the 2019 PEG. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,5-8,10-13,15,20-21,23-24, 27-28, 30, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiedenhoefer (US 20170143261 A1).

 For claim 1, Wiedenhoefer teaches  A monitoring system for detecting improvement to strength and range of motion for a portion of a body, [entire disclosure – see at least abstract] the monitoring system comprising:
a sensor system [412] wearable on or around a portion of an individual's body [abstract, ¶49] and configured to obtain measurements for a plurality of parameters of the body portion over a period of time [multiple sensor signals is/are central inventive feature(s) detailed throughout the majority of the disclosure of Wiedenhoefer, see at least ¶¶64-70, ¶¶112-113], the plurality of parameters including a performance of body portion in one or more exercises provided as part of an adaptive care plan and one or more of a surface skin temperature, an orientation of the body portion, an acceleration of the body portion, and a color of a surface of the body portion; [¶¶64-70, ¶¶112-113]
a processor [104 / 212 / 304 / 404] communicatively coupled to the sensor system; [¶¶86-88; ¶¶102-106]
and a non-transitory computer-readable medium with instructions stored thereon, [¶¶146-148] wherein the instructions, when executed by the processor, cause the processor to perform a method comprising:
receiving the measurements for the plurality of parameters, extracting a pattern from the measurements, [measurement determination as detailed throughout entirety of Wiedenhoefer constitute(s), under BRI, a form of ‘pattern extraction’ which is in turn used to determine ROM, force (strength), and orientation/posture per at least abstract, ¶¶111-113], 
wherein the pattern comprises a range of motion of the body portion [ROM determination is/are central inventive feature(s) detailed throughout the majority of the disclosure of Wiedenhoefer, see at least abstract, ¶¶111-113], comparing the pattern to a template or baseline pattern, [baseline and progress (tracking of progress necessitating a baseline) per ¶¶135-140], 
determining a change in the range of motion of the body portion based on the comparison of the pattern with the baseline pattern, [ROM progress tracking per ¶¶140-143; Figs. 10-15],  
receiving one or more user inputs specifying patient reported inputs, [any measured parameter of footsteps, force, exercise frequency, or others per ¶123, ¶¶135-142 constitute(s), under BRI, a form of ‘user inputs’] 
comparing the one or more user inputs to one or more baseline user inputs, [baseline and progress (tracking of progress necessitating a baseline) per ¶¶135-140], 
determining a change in the one or more user inputs relative to the one or more baseline user inputs, [baseline for progress tracking per ¶140 including thereby parameters other than just ROM — which would constitute user inputs]
calculating an overall score based on the change in the range of motion and the change in the one or more user inputs, [report interface generated in Figs. 9-15] 
and generating an alert output when the overall score exceeds a predefined threshold. [see esp. Figs. 13-14 which show tracking of overall rehab rehabilitation per ¶¶139-142 which include thereby both ROMs and additional (user) inputs to track, e.g., percentage of rehab completed].  

For claim 2, Wiedenhoefer teaches  The monitoring system of Claim 1, wherein the method performed by the processor further comprises- measuring one or more planar movements of the body portion to determine the baseline pattern; [Figs. 5-7 per ¶¶114-126]
and determining the baseline pattern using pre-operative planar movements of the body portion of the individual or a plurality of individuals. [rehabilitation and preparatory (i.e., pre-operative) monitoring per ¶61 in view of baseline and progress monitoring of ¶¶135-142]. 

For claim 5, Wiedenhoefer teaches  The monitoring system of Claim 1, wherein the method performed by the processor further comprises determining a number of repetitions completed by the body portion, [repetition counting is/are central inventive feature(s) detailed throughout the majority of the disclosure of Wiedenhoefer, see at least ¶10, ¶¶63-64] wherein a repetition is designated as complete only when the range of motion meets or exceeds an inbuilt threshold specific for each exercise. [¶126, ¶129]

For claim 6, Wiedenhoefer teaches  The monitoring system of Claim 5, wherein the method performed by the processor further comprises comparing the number of repetitions to a prescribed number of repetitions to determine whether the prescribed number of repetitions was achieved. [¶135]

For claim 7, Wiedenhoefer teaches  The monitoring system of Claim 5, wherein the method performed by the processor further comprises calculating the overall score based on the change in the range of motion, the change in the one or more user inputs, and the number of repetitions. [Figs. 9-15 showing variety of metrics including both ROM and no. of reps as well as temperature and other signals which could then constitute(s), under BRI, a form of additional/tertiary ‘user input’]

For claim 8, Wiedenhoefer teaches  The monitoring system of Claim 1, wherein the patient reported inputs comprise one or more of:
symptoms [¶140], pain level, subjective statements on mobility, medication adherence, emotional state, attitude towards recovery, a duration of sleep attained, a food consumed, a daily wellness rating, a supplement consumed, risk factor data [notable events per end of ¶135; completion tracking per ¶136 also constitute(s), under BRI, a form of ‘risk factor data’], and any combination thereof. [¶135 and ¶140 parameters reasonably constitute(s), under BRI, a form of a combination of (at least) ‘symptoms’ and ‘risk factor data’]

For claim 10, Wiedenhoefer teaches  The monitoring system of Claim 1, wherein the plurality of parameters comprise patient generated health data [data and signals in all embodiments of Wiedenhoefer constitute(s), under BRI, a form of ‘patient generated health data’], and the monitoring system is configured to dynamically adjust a prediction and generate a simulation that is used to improve patient adherence to an adaptive care plan. [animations shown in Figs. 11-12].  

For claim 11, Wiedenhoefer teaches  The monitoring system of Claim 1, wherein the overall score comprises an overall adherence and recovery score based on patient generated heath data or the patient reported inputs, [percentages of completion of various metrics (overall rehab, ROM, specific movements) shown in Figs. 10-14] and wherein the patient generated health data comprises one or more of:
the range of motion, reduction in pain, improvement in gait, strength improvement, stability improvement, and a combination thereof. [Figs. 9-14 having ROM and other metrics which constitute(s), under BRI, a form of ‘improvements’ in (reasonably) strength, gait, stability, and combinations thereof]

For claim 12, Wiedenhoefer teaches  The monitoring system of Claim 1, wherein the plurality of parameters further comprises a measure of quality of performance of the one or more exercises, and wherein feedback regarding the quality of performance is assessed dynamically and provided to the patient in real- time. [current ROM measurement per Fig. 12 – a form of real-time quality feedback]

For claim 13, Wiedenhoefer teaches  The monitoring system of Claim 12, wherein the quality of performance of the one or more exercises comprises one or more of:
a measure of flexibility [ROM in Fig. 12 is a measure of flexibility], a measure of strength [quadriceps force per ¶¶120-123], a measure of endurance, a measure of timing, a measure of smoothness of movement, a measure of shakiness of movement, positional information [‘positional information’ — acquired via accelerometer and gyroscope — is/are central inventive feature(s) detailed throughout the majority of the disclosure of Wiedenhoefer], relative fatigue levels, a measure of speed of movement [rate of motion in ¶¶63-69, (reasonably) a measure of speed], and a combination thereof. 

For claim 15, Wiedenhoefer teaches  The monitoring system of Claim 1, wherein the instructions stored on the computer-readable medium further cause the processor to query the individual for the one or more user inputs, wherein the one or more user inputs comprise an indication of whether the individual has complied with a prescribed instruction. [setting and reaching of user-specified goals in ¶135 including goals set by a user being a clinician (prescribed) in ¶46]

For claim 20, Wiedenhoefer teaches  The monitoring system of Claim 19, wherein processing the positional and orientational measurements to identify and analyze a change comprises one or more of:
comparing the plurality of positional and orientational measurements to detect a change in the adherence of a user to an adaptive care plan [in Figs. 9-14, percentages of completion constitute(s), under BRI, a form of measuring a change in the adherence to a care plan as in ¶139; see also compliance in ¶47, ¶¶64-66] or the probability of complete recovery by a particular time. 

For claim 21, Wiedenhoefer teaches  The monitoring system of Claim 1, wherein an overall score is calculated by the processor based at least in part on one or more of:
measurement of the body portions; [determining overall percentage completion by ‘measurement of body portions’ is/are central inventive feature(s) detailed throughout the majority of the disclosure of Wiedenhoefer — cf. ¶¶125-145 and Figs. 9-14]
one or more user-entered inputs related to symptoms or risk factors; [see citation as in claim(s) 1 where any measured parameter of footsteps, force, exercise frequency, or others per ¶123, ¶¶135-142 constitute(s), under BRI, a form of ‘user inputs’]
a measure of compliance with prescribed instructions determined from one or more of:
a detected body portion orientation, a detected body portion movement, and a user-entered input related to compliance; and a combination thereof. [¶139]

For claim 23, Wiedenhoefer teaches  The monitoring system of Claim 1, wherein the one or more exercises comprise flexion, extension, abduction, adduction, or a combination thereof. [Figs. 5-7, 9-12]
 
For claim 24, Wiedenhoefer teaches  The monitoring system of Claim 1, wherein the method performed by the processor further comprises transmitting a notification to the individual, wherein the notification provides instructions or feedback for improving the overall score, [explicit improvement feedback in end of ¶86, setting of goals in ¶135 is a form of feedback for improvement] wherein a tone of the notification or feedback is personalized for the individual [displays of Figs. 9-14 are unique to subject being measured], wherein personalization of the tone is based on one or more of:
a demographic, number of sessions completed, number of sessions missed, goals achieved, previous response to motivation messages and notifications, pain level, a medical history, an emotional state, calculated probability of attending session next day, simulated scenario of actions taken by the patient, a progress [progress feedback for improvement shown in Figs. 9-14], a location, a profile, and the overall score of the individual. [displays of Figs. 9-14 constitute(s), under BRI, a form of ‘the overall score’] 

For claim 27, Wiedenhoefer teaches  The monitoring system of Claim 26, wherein the feedback comprises displaying on a display of the mobile computing device a compliance rating of the individual relative to one or more peers, wherein the compliance rating is based on a comparison of the overall score to an expected overall score for the individual. [Fig. 14 per ¶142]

For claim 28, Wiedenhoefer teaches  The monitoring system of Claim 24, wherein the feedback comprises positive or encouraging messages from one or more of:
a caregiver, a healthcare provider [goal display for motivation in ¶138 including goal set by user in ¶135 including user being a clinician in ¶46], a family member, a friend, or a peer. 
For claim(s) 30, Wiedenhoefer teaches The monitoring system of Claim 24, wherein the feedback comprises one or more of: a promised monetary or simulated award for improving the overall score and educational information about one or more long-term effects of the overall score. [feedback of Figs. 9-15 constitute(s), under BRI, a form of ‘educational information about one or more long-term effects of the overall score’ (i.e., visual display of score and thereby progress therewith)]. 
For claim(s) 43, Wiedenhoefer teaches The monitoring system of Claim 1, further comprising adjusting the threshold based on one or more of: a position of patient in recovery process, a user profile, a care plan, one or more indications of other conditions or compensatory muscle or joint issues, a pain level, and a combination thereof. [setting of goals in ¶135].

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim(s) 14 encompasses an assessment of a probability of a user adhering to a care protocol as well as simulating multiple outputs.  The prior art of record, notably Wiedenhoefer, does not anticipate nor make obvious such a feature.  The feedback and outputs of Wiedenhoefer are more generic than the particular conditional outputs of claim(s) 14 and there is no secondary teaching to remedy the deficiency of Wiedenhoefer. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791